Mr. Justice Mulkey delivered the opinion of the Court: This was an action of ejectment, brought by appellant against appellee, for the east half of the north-west quarter of the south-west quarter of section twenty-six, township nineteen north, range five west, Menard county. Appellant showed a connected chain of title from the government in himself. Appellee, by way of defence, offered in evidence a warranty deed for the premises from Ambrose L. Stone and wife to himself, dated November 5, 1859. He also showed by the introduction of the tax receipts, purporting to be signed by the county collector, that he had paid all taxes assessed on the premises in question for the years 1859 to 1878 inclusive. He also testified in his own behalf as follows: “Am defendant. I bought the land in controversy some time in 1859, and received the deed for it at the date thereof. It is timber land. I have cut timber on the land in controversy for firewood and rails and posts for use on my farm whenever I needed them, every year since I got my deed. The land was unenclosed when I bought it, and has remained in that condition up to the present time—never has been fenced. I was never molested in cutting timber on it.” Upon these proofs the court found the issue for appellee, and rendered judgment accordingly. It is claimed in the first place that the evidence fails to show that actual and exclusive possession of the premises by appellee under his color of title, as is contemplated and required by the sixth section of the act of 1839. Without stopping to inquire whether this is so or not, it is sufficient to say that if such is the fact, the land must be regarded as having been vacant and unoccupied, within the meaning of the 7th section of the act. From the date of appellee’s deed up to the time of trial the land in controversy remained unenclosed, and was used every year by appellant, as occasion required, in procuring therefrom rails, firewood, posts, etc., without let or hindrance from any quarter, and if, as just remarked, this did not constitute a case of possession under' the sixth section, it certainly makes one of vacant and unoccupied land under the seventh, and in either case the act of 1839 was a bar to the action. It is further insisted by appellant’s counsel that there should have been proof of the execution of the tax receipts by the collector. Proof of the execution of an official instrument is not always necessary. As a general rule courts take judicial notice of the public officers, and in some cases their signatures, within their respective jurisdictions, and where the trial court in such cases acts upon such judicial notice this court will presume, in the absence of any evidence to the contrary, that it acted properly. 1 Greenlf. Ev. sec. 6. Without determining whether the court was authorized to take judicial notice of the signature of the collector in this case, it is sufficient to say that the objection to the introduction of the tax receipts in evidence was a general objection. No reason was pointed out why they should have been excluded; and it is well settled that all such objections go to the competency of the testimony only, and not to any objections that might be removed by the party offering it. Had it been claimed on the trial that the signatures to the tax receipts were not in the handwriting of the county collector or any of his deputies, the objection might have been removed at once by proof of the handwriting. The objection in any view is not well taken. We are of opinion that under the proofs the court below would not have been justified in rendering any other judgment than that which it did, and it is therefore affirmed. Judgment affirmed.